IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 232PA13

                             FILED 12 JUNE 2014

STATE OF NORTH CAROLINA

            v.
BRUCE TYLER MURCHISON



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 741 S.E.2d 927

(2013), reversing judgments entered on 8 August 2012 by Judge James M. Webb in

Superior Court, Moore County. Heard in the Supreme Court on 18 February 2014.


      Roy Cooper, Attorney General, by Kimberly N. Callahan, Assistant Attorney
      General, for the State-appellant.

      William B. Gibson for defendant-appellee.


      MARTIN, Justice.


      While on probation, defendant was indicted for first-degree burglary, first-

degree kidnapping, and assault with a deadly weapon. At the resulting hearing, the

trial court revoked his probation. The Court of Appeals held, and defendant argues,

that the trial court abused its discretion by basing the revocation upon hearsay

evidence. The trial court was permitted under statute to consider hearsay evidence

in the revocation hearing.   Because we conclude that the trial court reasonably
                                STATE V. MURCHISON

                                 Opinion of the Court



exercised its discretion in revoking defendant’s probation and activating his

previously earned sentence, we reverse the decision of the Court of Appeals.


      On 26 October 2011, defendant pled guilty to two counts of assault with a

deadly weapon with intent to kill (offense date 30 September 2010), assault with a

deadly weapon (offense date 13 May 2011), and possession with intent to sell or

deliver marijuana (offense date 22 September 2010). Defendant was on probation

when he committed these offenses. He received sentences of twenty-four to thirty-

eight months of imprisonment for each count of assault with a deadly weapon with

intent to kill and six to eight months of imprisonment for the remaining convictions.

The trial court suspended these sentences and placed defendant on supervised

probation for sixty months.


      On 2 February and 13 February 2012, defendant’s probation officer, Leslie

Tyree, filed reports alleging defendant had violated numerous conditions of his

probation by, among other things, committing assault with a deadly weapon on 1

February 2012, missing curfews, and failing to attend counseling for his drug and

anger problems. Finding defendant in violation of the conditions of his probation,

the trial court modified his probation, imposing an active term of ninety days of

imprisonment.


      Defendant was released from the ninety-day term of imprisonment on 21

May 2012 to continue his term of probation. On 21 June 2012, Officer Tyree filed

                                         -2-
                               STATE V. MURCHISON

                                 Opinion of the Court



violation reports alleging defendant had been charged on 17 June 2012 with first-

degree burglary, first-degree kidnapping, and assault with a deadly weapon. The

matter was heard in Superior Court, Moore County, on 8 August 2012. Officer

Tyree testified over objection that defendant’s mother had called her and reported

that defendant had “broke[n] into her house and held her and his girlfriend in a

closet, and he had knives.”    Officer Tyree further testified that she believed

defendant would kill somebody if allowed to remain on probation. The State also

introduced a computer printout from the Administrative Office of the Courts

indicating that defendant had been indicted for first-degree burglary in Lee County

and that the case was set for the week of 6 August 2012. The trial court found that

defendant unlawfully, willfully, and without legal justification had violated

conditions of his probation by committing one or more subsequent offenses, as

alleged in the violation reports. Accordingly, the trial court revoked defendant’s

probation and activated his suspended sentences.


      Defendant appealed, arguing that the trial court erred in revoking his

probation because the State failed to produce any evidence other than hearsay in

support of the revocation. The Court of Appeals reversed the trial court, holding

that “the evidence presented at the revocation hearing was not competent so ‘as to

reasonably satisfy the judge in the exercise of his sound discretion that the

defendant ha[d] willfully violated a valid condition of probation.’ ”     State v.

Murchison, ___ N.C. App. ___, 741 S.E.2d 927, 2013 WL 1899615, at *4 (2013)

                                         -3-
                                 STATE V. MURCHISON

                                     Opinion of the Court



(unpublished) (alteration in original) (citation omitted).     We allowed the State’s

petition for discretionary review.


      “Probation or suspension of sentence comes as an act of grace to one convicted

of, or pleading guilty to, a crime.” State v. Duncan, 270 N.C. 241, 245, 154 S.E.2d
53, 57 (1967) (citing Escoe v. Zerbst, 295 U.S. 490, 492, 55 S. Ct. 818, 819 (1935)).

When a defendant’s probation is revoked, “the sentence [the defendant] may be

required to serve is the punishment for the crime of which he had previously been

found guilty.” State v. Hewett, 270 N.C. 348, 352, 154 S.E.2d 476, 479 (1967).


      The Supreme Court of the United States has observed that revocation of

probation “ ‘deprives an individual . . . only of the conditional liberty’ ” dependent on

the conditions of probation. Gagnon v. Scarpelli, 411 U.S. 778, 781, 93 S. Ct. 1756,

1759 (1973) (citation omitted), superseded by statute, Parole Commission and

Reorganization Act, Pub. L. No. 94-233, 90 Stat. 228 (1976). A probation revocation

proceeding is not a formal criminal prosecution, and probationers thus have “more

limited due process right[s].” Id. at 789, 93 S. Ct. at 1763. Consistent with this

reasoning, we have stated that “[a] proceeding to revoke probation is not a criminal

prosecution” and is “often regarded as informal or summary.” Hewett, 270 N.C. at

353, 154 S.E.2d at 479. Thus, “the alleged violation of a valid condition of probation

need not be proven beyond a reasonable doubt.” Duncan, 270 N.C. at 245, 154

S.E.2d at 57 (citations omitted). Instead, “[a]ll that is required in a hearing of this


                                             -4-
                                 STATE V. MURCHISON

                                   Opinion of the Court



character is that the evidence be such as to reasonably satisfy the judge in the

exercise of his sound discretion that the defendant has willfully violated a valid

condition of probation.” Hewett, 270 N.C. at 353, 154 S.E.2d at 480. Accordingly,

the decision of the trial court is reviewed for abuse of discretion.     See State v.

Maness, 363 N.C. 261, 279, 677 S.E.2d 796, 808 (“[Abuse of discretion] occurs when

a ruling is manifestly unsupported by reason or is so arbitrary that it could not have

been the result of a reasoned decision.” (citations and internal quotation marks

omitted)). The State argues that because the formal rules of evidence do not apply

in probation revocation proceedings, the Court of Appeals erred in finding abuse of

discretion. We agree.


      Both the Criminal Procedure Act and the Evidence Code address the issue

before this Court.      The Criminal Procedure Act states that “[f]ormal rules of

evidence do not apply” in probation revocation hearings. N.C.G.S. § 15A-1345(e)

(2013). Similarly, our Rules of Evidence, other than those concerning privileges, do

not apply in proceedings for “sentencing, or granting or revoking probation.” Id.

§ 8C-1, Rule 1101(b)(3) (2013); see also id. Rule 101 (2013).


      Our precedent applying Rule of Evidence 1101(b)(3) to sentencing

proceedings is instructive. In State v. Carroll the defendant argued that the trial

court erred by allowing a jury to consider and find an aggravating factor that was

based solely on inadmissible hearsay.       356 N.C. 526, 545, 573 S.E.2d 899, 912


                                           -5-
                                STATE V. MURCHISON

                                  Opinion of the Court



(2002), cert. denied, 539 U.S. 949, 123 S. Ct. 2624 (2003). The trial court admitted,

among other things, testimony that a judgment from Florida showed the defendant

had a prior violent felony conviction and that the fingerprints in the Florida file

matched the copy of the defendant’s fingerprints in a Cumberland County file. Id.

at 545-46, 573 S.E.2d at 912. Noting that the Rules of Evidence do not apply in

capital sentencing proceedings, we concluded that the hearsay evidence was

“reliable evidence relevant to the State’s duty to prove its aggravating

circumstances” and was properly admitted. Id. at 547, 573 S.E.2d at 913.


      Similarly, in State v. Thomas the defendant argued the trial court erred in

his sentencing proceeding by admitting the testimony of a detective who reported

the statements of a robbery victim to prove an aggravating factor. 350 N.C. 315,

358-59, 514 S.E.2d 486, 512-13, cert. denied, 528 U.S. 1006, 120 S. Ct. 503 (1999).

Citing Rule of Evidence 1101(b)(3), we wrote, “We have repeatedly stated that the

Rules of Evidence do not apply in capital sentencing proceedings. Therefore, a trial

court has great discretion to admit any evidence relevant to sentencing.” Id. at 359,

514 S.E.2d at 513 (citations omitted).


      As in Carroll and Thomas, the trial court in this case had “great discretion to

admit any evidence relevant to” the revocation of defendant’s probation. Id. The

trial court exercised this discretion when it admitted Officer Tyree’s testimony

reporting the statements of defendant’s mother that defendant had broken into her


                                          -6-
                                 STATE V. MURCHISON

                                   Opinion of the Court



home and threatened defendant’s girlfriend and her with a knife. The trial court

also exercised its discretion when it admitted the computer printout from the

Administrative Office of the Courts showing that defendant had been indicted for

first-degree burglary in Lee County, with the case calendared for that very week.


      This hearsay evidence was relevant for determining whether defendant had

violated a condition of his probation by committing a criminal offense. See N.C.G.S.

§ 15A-1343(b)(1) (2013).     Because the proceeding was a probation revocation

hearing, the trial court was not bound by the formal rules of evidence and acted

within its discretion when it admitted the hearsay evidence.         Id. §§ 8C-1, Rule

1101(b)(3), 15A-1345(e). Given the statements of defendant’s mother, the document

indicating defendant had been indicted for first-degree burglary, defendant’s

demonstrated propensity for violence, and Officer Tyree’s concern that defendant

would kill somebody if allowed to remain on probation, we cannot say that the trial

court abused its discretion in revoking defendant’s probation and activating his

suspended sentence. See Hewett, 270 N.C. at 353, 154 S.E.2d at 480.


      Our General Assembly has declared that the primary purposes of criminal

sentencing are to punish the offender fairly, to protect the public, to rehabilitate the

offender, and to deter criminal behavior.        N.C.G.S. § 15A-1340.12 (2013).     The

discretion afforded to trial courts in probation hearings is a significant means to

ensure that these purposes are achieved.          The evidence before the trial court


                                           -7-
                               STATE V. MURCHISON

                                 Opinion of the Court



allowed the reasonable conclusion that defendant had continued a course of

criminal action and posed a danger to the public. The trial court was therefore

justified in activating his suspended sentence. We reverse the decision of the Court

of Appeals.


      REVERSED.




                                         -8-